DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,435,890. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same structural limitations.  Claim 1 of the parent application 13/624,237 now current patent ‘890 is the combination of claims 1 and 7 of the pending application.  The prosecution of the original claim set of patent ‘890 recited the same structural limitations as recited in claims 1-17 of the pending application and were found unpatentable over the prior art of record, however, the combination of the tool structure and the indexer as claimed (pending claims 7, 8 and 15-17) was found to be patentable over the prior art of record.  Therefore the rejections made in the previous office actions of ‘890 will be used to reject the claims in the pending application as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5, 6, 9, 10 and 12-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodwell US 2004/0093925 in view of Jackson et al. US 1,956,797.
Bodwell discloses a joining tool comprising a support (50, 69); a stationary arm (12) extending from the support at one end, the stationary arm comprising at an opposite end a first jaw (16); a movable arm (14) pivotally mounted on the stationary arm, the moveable arm comprising a second jaw (18); an actuator (20) fixedly mounted on the stationary arm, wherein the actuator comprises a piston (28, 103) operatively coupled to the movable arm and the actuator; wherein the movable arm is drivable from the stationary arm in a pivotable motion by the actuator (Figs. 1-2); and wherein the movable arm is movable between an activated position in which the second jaw engages the first jaw (Fig. 2) and an initial position in which the second jaw is spaced from the first jaw (Fig. 1).
Bodwell does not disclose wherein the actuator is fixedly mounted on the movable arm, and comprises a piston that is operatively coupled to the stationary arm and the actuator and wherein the actuator moved with the movable arm.  However, Jackson teaches a tool having a stationary arm (1), a movable arm (10’) pivotally mounted (8) to the stationary arm, an actuator (33) fixedly mounted (34) to the movable arm, wherein the actuator comprises a piston (11, 12) operatively coupled to the stationary arm and the actuator (Fig. 4); wherein the moveable arm (10’) is drivable from the stationary arm (1) in a pivotable motion (see Figs. 2 and 3) by the actuator and wherein the actuator moves with the movable arm (see Figs. 2-3, actuator 33 moves with arm 10’ as piston 12 extends).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to arrange the actuator of Bodwell to be fixed mounted on the moveable arm and the piston coupled to the stationary arm as taught by Jackson in order to provide a rigid and strong construction (Jackson, pg. 2, lines 70-79).
As for claim 5, the modified Bodwell teaches wherein the actuator (20) comprises a piston and cylinder assembly (Bodwell, 42, Fig. 4) with the piston (28, 103) extending therefrom, the piston having an end (28) opposite the piston and cylinder assembly (42) connected to the stationary arm (as taught by Jackson), the piston extending away from the stationary arm (see Jackson Fig. 3).
As for claim 6, the modified Bodwell teaches wherein the piston (103, 28) is generally perpendicular with the stationary arm when in a retracted position (Bodwell Fig. 1).
As for claim 9, the modified Bodwell teaches wherein the actuator is a pneumatic cylinder, a hydraulic cylinder, or an electrical motor (Bodwell, ¶0046).
As for claim 10, the modified Bodwell teaches (see Fig. 4, ¶0049-50) wherein the pneumatic cylinder comprises: a housing (91, 93) comprising a wall () having a substantially circular interior cross section; a flexible diaphragm (109) disposed within the housing and sealed along an outer edge thereof to the wall to divide the housing into a first (91) and second chamber (93), the first chamber having a fitting (101) adapted to receive a source of high pressure air, the second chamber having one or more openings for venting the second chamber to an atmosphere (see bottom portion where 28 extends, curved opening), the diaphragm being adapted to be operatively attached to the piston passing through the second chamber; and a spring (105) disposed in the second chamber for urging the diaphragm toward the first chamber.
As for claim 12, the modified Bodwell teaches the reverse mounting of Bodwell’s actuator (20) on the movable arm (14) and thus would teach  wherein a piston seat (linkage assembly / clevis, 22 and 26) operatively coupled to the stationary arm (12, reverse mounting); and wherein the piston (28) is operatively coupled to the stationary arm through the piston seat.
As for claim 13, the modified Bodwell teaches wherein the piston seat is located on a face of the stationary arm closest to the actuator (Bodwell, clevis 26, Fig. 1).
As for claim 14, the modified Bodwell teaches wherein the piston seat projects outwardly from the stationary arm towards the actuator (Bodwell, clevis 26, Fig. 1).
Claim 2, 3, 4 and 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bodwell US 2004/0093925 in view of Jackson et al. US 1,956,797 as applied to claim 1 above, and further in view of Parker US 5,878,617.
As for claim 2, the modified Bodwell teaches wherein the first jaw (16) comprises at least one first female die (102, 104, and 106) and the second jaw (18) comprises at least one male die (120, 122, and 124) in spaced linear alignment (Bodwell, Figs. 9-12).  Bodwell does not specify wherein the first and second jaws comprise at least one male die and at least one female die respectively.  However, Parker teaches a joining tool (see Fig. 6) having a first jaw (70) having at least one male die (82) and at least one female die (94) arranged in a spaced linear alignment in correspondence with at least one male die (86, 88) and at least one female die (90, 92) arranged in spaced linear alignment on the second jaw (72).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to substitute and/or modify the first and second jaw of Bodwell include both male and female dies with alternating dies on both jaws as taught by Parker in order to provide substantial increase in the lateral resistance of the crimped seam (Parker, col. 2, lines 13-17).
As for claim 3, the modified Bodwell teaches wherein a plurality of male dies and a plurality of female dies both of which are arranged in spaced linear alignment, the male dies extending transverse to a longitudinal axis of the support (Parker, Fig. 6 and Bodwell Figs. 9-12).
As for claim 4, the modified Bodwell teaches wherein the at least one first male die and the at least one second male die (82, 86, 88) each have a generally cylindrical cross section (Parker, Fig. 6), and the at least one first and the at least one second female die (90, 92, 94) each have a recess to receive the mating male die (Parker, Fig. 6).
As for claim 11, the modified Bodwell teaches all the limitations as recited above but does not specify a bi-directional valve operatively coupled to the actuator.  However, Parker teaches a joining tool having an actuator (30) provided with a bi-directional valve (120) disposed between an air valve (100) and the actuator (30) to admit pressurized air into the actuator when the air valve is open and to exhaust air from the actuator when the air valve is closed, thus allowing for the actuator to return to its upper limit of travel rapidly, and thereby increasing cycle rate of the tool (Parker, col.3, lines 52-65).  It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the joining tool of Bodwell to include a bi-directional valve as taught by Park in order to provide pressurized air into the actuator when the air valve is open and to exhaust air from the actuator when the air valve is closed, thus allowing for the actuator to return to its upper limit of travel rapidly, and thereby increasing cycle rate of the tool (Parker, col.3, lines 52-65).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723